DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15, and 17-20, of the instant application 17/254,042 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11,  and 14-20, of copending Application No. 17/254,060. Although the claims at issue are not identical, they are not patentably distinct from each other as being explained below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 17/254,042.
Co-pending Application 17/254,060.
Claim 1. A method for identifying an object to track, the method comprising: capturing, using a camera of a device, a plurality of visual content items; identifying a plurality of objects within a frame of the camera of the device; comparing, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device; determining, based on the comparing, that an object of the plurality of objects within the frame matches an object in a visual content item of the plurality of visual content items captured by the camera of the device; and in response to the determining, tracking the object.



Claim 2. The method of claim 1, wherein comparing each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device comprises: retrieving, from storage of the device, a first visual content item of the plurality of visual content items; identifying one or more objects within the first visual content item; and comparing the one or more objects with each object of the plurality of objects within the frame.

Claim 3. The method of claim 1, further comprising: determining that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items; calculating, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and selecting an object to track based on the number of visual content items with matching objects.

Claims 4+5. The method of claim 1, further comprising: determining that one or more of the plurality of objects within the frame correspond to one or more persons; in response to determining that the one or more of the plurality of objects within the frame correspond to the one or more persons, generating a set of objects that includes the one or more of the plurality of objects that correspond to the one or more persons.
Claim 5. The method of claim 4, further comprising: in response to determining that the one or more of the plurality of objects within the frame corresponds to the one or more persons: identifying one or more portions of the visual content item corresponding to one or more faces of the one or more persons; and 
storing the one or more faces.


Claim 7. The method of claim 1, further comprising: retrieving each visual content item of the plurality of visual content items; identifying, within each visual content item of the plurality of content items, a corresponding set of objects; generating a unique signature for each unique object in each set of objects; and
storing each unique signature.

Claim 8. The method of claim 7, further comprising: determining, for each unique object, a number of visual content items that each unique object appears in; and storing for each unique object a corresponding number of visual content items that each unique object appears in.

Claim 9. The method of claim 7, wherein comparing, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device comprises: generating, for each object within the frame, a corresponding signature; and comparing each corresponding signature with a signature of each unique object.


Claim 10. The method of claim 1, further comprising: associating an object within a visual content item of the plurality of visual content items with a keyword; receiving a command to track the object, wherein the command contains the keyword; determining that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items; comparing the keyword with each keyword corresponding to each of the two or more objects; and determining, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track.

Claim 11.  A system for identifying an object to track, the system comprising: a camera; and control circuitry configured to: capture, using the camera of a device, a plurality of visual content items; identify a plurality of objects within a frame of the camera of the device;
 compare, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device; determine, based on the comparing, that an object of the plurality of objects within the frame matches an object in a visual content item of the plurality of visual content items captured by the camera of the device; and in response to the determining, track the object.




Claim 12. The system of claim 11, wherein the control circuitry is further configured to compare each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device by: retrieving, from storage of the device, a first visual content item of the plurality of visual content items; identifying one or more objects within the first visual content item; and comparing the one or more objects with each object of the plurality of objects within the frame.


Claim 13. The system of claim 11, wherein the control circuitry is further configured to: determine that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items; calculate, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and select an object to track based on the number of visual content items with matching objects.

Claim 14. The system of claim 11, wherein the control circuitry is further configured to: determine that one or more of the plurality of objects within the frame correspond to one or more persons; 
in response to determining that the one or more of the plurality of objects within the frame correspond to the one or more persons, generate a set of objects that includes the one or more of the plurality of objects that correspond to the one or more persons.
Claim 15. The system of claim 14, wherein the control circuitry is further configured to: in response to determining that the one or more of the plurality of objects within the frame corresponds to the one or more persons: identify one or more portions of the visual content item corresponding to one or more faces of the one or more persons; and store the one or more faces.

Claim 17.  The system of claim 11, wherein the control circuitry is further configured to: retrieve each visual content item of the plurality of visual content items; identifying, within each visual content item of the plurality of content items, a corresponding set of objects; generate a unique signature for each unique object in each set of objects; and store each unique signature.

Claim 18. The system of claim 17, wherein the control circuitry is further configured to: determine, for each unique object, a number of visual content items that each unique object appears in; and store for each unique object a corresponding number of visual content items that each unique object appears in.

Claim 19. The system of claim 17, wherein the control circuitry is further configured to compare, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device by: generating, for each object within the frame, a corresponding signature; and comparing each corresponding signature with a signature of each unique object.

Claim 20. The system of claim 11, wherein the control circuitry is further configured to: associate an object within a visual content item of the plurality of visual content items with a keyword; receive a command to track the object, wherein the command contains the keyword; determine that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items; compare the keyword with each keyword corresponding to each of the two or more objects; and determine, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track.

Claim 1. A method for identifying an object to track, the method comprising: capturing, using a first camera of a handheld device, a plurality of visual content items; receiving, at the handheld device from a second camera associated with a remote device, an image; identifying a plurality of objects within the image; comparing, using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device; determining, based on the comparing, that an object of the plurality of objects within the image matches an object in a visual content item of the plurality of visual content items captured by the first camera of the handheld device; and in response to the determining, tracking the object.

Claim 4. The method of claim 1, wherein comparing each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device comprises: retrieving, from storage of the handheld device, a first visual content item of the plurality of visual content items; identifying one or more objects within the first visual content item; and comparing the one or more objects with each object of the plurality of objects within the image.

Claim 5. The method of claim 1, further comprising: determining that two or more objects of the plurality of objects within the image each match an object in one or more visual content items of the plurality of visual content items; calculating, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and selecting an object to track based on the number of visual content items with matching objects.

Claim 6. The method of claim 1, further comprising: in response to determining that the one or more of the plurality of objects within the image corresponds to one or more persons: identifying one or more portions of the visual content item corresponding to one or more faces of the one or more persons; and 
storing the one or more faces.











Claim 7. The method of claim 1, further comprising: retrieving each visual content item of the plurality of visual content items; identifying, within each visual content item of the plurality of content items, a corresponding set of objects; generating a unique signature for each unique object in each set of objects; and 
storing each unique signature.

Claim 8. The method of claim 7, further comprising: determining, for each unique object, a number of visual content items that each unique object appears in; and storing for each unique object a corresponding number of visual content items that each unique object appears in.

Claim 9. The method of claim 7, wherein comparing, using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device comprises: generating, for each object within the image, a corresponding signature; and comparing each corresponding signature with a signature of each unique object.

Claim 10. The method of claim 1, further comprising: associating an object within a visual content item of the plurality of visual content items with a keyword; receiving a command to track the object, wherein the command contains the keyword; determining that two or more objects of the plurality of objects within the image each match an object in one or more visual content items of the plurality of visual content items; comparing the keyword with each keyword corresponding to each of the two or more objects; and determining, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track.

Claim 11. A system for identifying an object to track, the system comprising: a first camera; a second camera; and control circuitry configured to: capture, using the first camera of a handheld device, a plurality of visual content items; receive, at the handheld device from the second camera associated with a remote device, an image; identify a plurality of objects within the image; compare, using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device; determine, based on the comparing, that an object of the plurality of objects within the image matches an object in a visual content item of the plurality of visual content items captured by the first camera of the handheld device; and in response to the determining, track the object.

Claim 14. The system of claim 11, wherein the control circuitry is further configured to compare each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device by: retrieving, from storage of the handheld device, a first visual content item of the plurality of visual content items; identifying one or more objects within the first visual content item; and comparing the one or more objects with each object of the plurality of objects within the image.

Claim 15. The system of claim 11, wherein the control circuitry is further configured to: determine that two or more objects of the plurality of objects within the image each match an object in one or more visual content items of the plurality of visual content items; calculate, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and select an object to track based on the number of visual content items with matching objects.

Claim 16.  The system of claim 11, wherein the control circuitry is further configured to: in response to determining that the one or more of the plurality of objects within the image corresponds to one or more persons: identify one or more portions of the visual content item corresponding to one or more faces of the one or more persons; and store the one or more faces.











Claim 17. The system of claim 11, wherein the control circuitry is further configured to: retrieve each visual content item of the plurality of visual content items; identify, within each visual content item of the plurality of content items, a corresponding set of objects; generate a unique signature for each unique object in each set of objects; and store each unique signature.

Claim 18. The system of claim 17, wherein the control circuitry is further configured to: determine, for each unique object, a number of visual content items that each unique object appears in; and store for each unique object a corresponding number of visual content items that each unique object appears in.

Claim 19. The system of claim 17, wherein the control circuitry is further configured to compare, using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device by: generating, for each object within the image, a corresponding signature; and comparing each corresponding signature with a signature of each unique object.

Claim 20. The system of claim 11, wherein the control circuitry is further configured to: associate an object within a visual content item of the plurality of visual content items with a keyword; receive a command to track the object, wherein the command contains the keyword; determine that two or more objects of the plurality of objects within the image each match an object in one or more visual content items of the plurality of visual content items; compare the keyword with each keyword corresponding to each of the two or more objects; and determine, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 11, 13-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PGPUB 2018/0131869 A1).

As per claim 1, Kim discloses a method for identifying an object to track (Kim, Fig. 1:101, and paragraphs 77-83, discloses object of interest to the user is continuously followed and tracked), the method comprising: 
capturing, using a camera of a device, a plurality of visual content items (Kim, paragraph 59, discloses data is read out from the image sensor 130); 
identifying a plurality of objects within a frame of the camera of the device (Kim, paragraphs 60 and 61, discloses the object-of-interest determination unit 220 may verify an object, which is matched to an object stored in the object database 230, from among first to fourth objects extracted from image data collected at a first time T1); 
comparing, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device (Kim, paragraphs 60 and 61, discloses objects are compared to object database, and also please see paragraphs 67, 97 and 104); 
determining, based on the comparing, that an object of the plurality of objects within the frame matches an object in a visual content item of the plurality of visual content items captured by the camera of the device (Kim, paragraph 61, discloses based on the result of the matching operation an object of interest is determined); and 
in response to the determining, tracking the object (Kim, paragraphs 78-83, discloses object of interest to the user is continuously followed and tracked).

As per claim 3, Kim further discloses the method of claim 1, further comprising: 
determining that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items (Kim, paragraphs 111-112, discloses selection of the object of interest based on appearance frequency of the object in previous capture); 
calculating, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects (Kim, paragraphs 82-84, and 111, discloses the weight 420 (or priority) of the corresponding object may increase); and 
selecting an object to track based on the number of visual content items with matching objects (Kim, paragraphs 82-84, discloses object tracking).

As per claim 4, Kim further discloses the method of claim 1, further comprising: 
determining that one or more of the plurality of objects within the frame correspond to one or more persons (Kim, paragraphs 6 and 57, discloses the object recognition unit 210 may recognize a face of a person); 
in response to determining that the one or more of the plurality of objects within the frame correspond to the one or more persons (Kim, paragraph 57, discloses the object recognition unit 210 may recognize a face of a person), generating a set of objects that includes the one or more of the plurality of objects that correspond to the one or more persons (Kim, paragraphs 97, 104 and 109, discloses the image processing unit 140 may update and store recognition information (e.g., a weight, an appearance frequency, an appearance date, composition information, size information, or the like) changed in a process of capturing the video, in the object database 230).

As per claim 5, Kim further discloses the method of claim 4, further comprising: 
in response to determining that the one or more of the plurality of objects within the frame corresponds to the one or more persons (Kim, paragraph 57, discloses the object recognition unit 210 may recognize a face of a person): 
identifying one or more portions of the visual content item corresponding to one or more faces of the one or more persons (Kim, paragraph 57, discloses the object recognition unit 210 may determine the location, size, or the like of the face based on a relative location of eyes, a nose, a mouth, or the like of the person in the image data); and 
storing the one or more faces (Kim, paragraphs 97 and 104, object database).

As per claim 11, Kim discloses a system for identifying an object to track (Kim, Fig. 1:101 and Fig. 2), the system comprising: 
a camera (Kim, Fig. 1:130); and 
control circuitry (Kim, Fig. 1:140) configured to: 
For rest of claim limitations please see the analysis of claim 1.

As per claim 13, please see the analysis of claim 3.

As per claim 14, please see the analysis of claim 4.

As per claim 15, please see the analysis of claim 5.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPUB 2018/0131869 A1) and further in view of Viviani (US PGPUB 2016/0098612 A1).




As per claim 2, Kim further discloses the method of claim 1, wherein comparing each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device comprises: 
Kim does not explicitly disclose retrieving, from storage of the device, a first visual content item of the plurality of visual content items; 
identifying one or more objects within the first visual content item; and 
comparing the one or more objects with each object of the plurality of objects within the frame.
Viviani discloses retrieving, from storage of the device, a first visual content item of the plurality of visual content items (Viviani, Fig. 1:100 and Fig. 3:320, and paragraph 38); 
identifying one or more objects within the first visual content item (Viviani, paragraph 38, discloses In block 340, the component invokes an identify component to identify the target of interest within the retrieved image data); and 
comparing the one or more objects with each object of the plurality of objects within the frame (Viviani, Fig. 3:350, and paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim teachings by identifying object from the stored image, as taught by Viviani.
The motivation would be to provide an improved system and method to identify and track objects within visual data (paragraph 2), as taught by Viviani.

As per claim 12, please see the analysis of claim 2.


Claim(s) 6-10 and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPUB 2018/0131869 A1) and further in view of Luong (US PGPUB 2013/0169853 A1).

As per claim 6, Kim further discloses the method of claim 4, wherein comparing, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device comprises 
Kim does not explicitly disclose comparing each objects within the set of objects with each object in each visual content item of the plurality of visual content items prior to comparing other objects within the frame.
Luong discloses comparing each objects within the set of objects with each object in each visual content item of the plurality of visual content items prior to comparing other objects within the frame (Luong, paragraphs 14-15 and 23, discloses prioritizing objects such as face for focusing and tracking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim teachings by prioritizing the objects for focusing and tracking, as taught by Luong.
The motivation would be to provide an improved camera to prioritize the targeting of specific objects (paragraph 13), as taught by Luong.

As per claim 7, Kim further discloses the method of claim 1, further comprising: 
retrieving each visual content item of the plurality of visual content items (Kim, paragraphs 60 and 61); 
identifying, within each visual content item of the plurality of content items, a corresponding set of objects (Kim, paragraph 61); 
Kim does not explicitly disclose generating a unique signature for each unique object in each set of objects; and storing each unique signature.
Luong discloses generating a unique signature for each unique object in each set of objects (Luong, paragraphs 15 and 16, discloses generation of signature for each image); and 
storing each unique signature (Luong, paragraph 16, discloses the signature repository 117 stores images and optionally, one or more labels associated with such images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim teachings by generating signature for each image, as taught by Luong.
The motivation would be to provide an improved camera to prioritize the targeting of specific objects (paragraph 13), as taught by Luong.

As per claim 8, Kim in view of Luong further discloses the method of claim 7, further comprising: 
determining, for each unique object, a number of visual content items that each unique object appears in (Kim, paragraph 111, discloses appearance frequency 430); and 
storing for each unique object a corresponding number of visual content items that each unique object appears in (Kim, paragraph 112).

As per claim 9, Kim in view of Luong further discloses the method of claim 7, wherein comparing, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device comprises: generating, for each object within the frame, a corresponding signature (Luong, paragraphs 15 and 16); and 
comparing each corresponding signature with a signature of each unique object (Luong, paragraphs 36 and 43, discloses signature comparison).

As per claim 10, Kim further discloses the method of claim 1, further comprising: 
determining that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items (Kim, paragraphs 111-112, discloses selection of the object of interest based on appearance frequency of the object in previous capture);
Kim does not explicitly disclose associating an object within a visual content item of the plurality of visual content items with a keyword; 
receiving a command to track the object, wherein the command contains the keyword; 
comparing the keyword with each keyword corresponding to each of the two or more objects; and 
determining, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track.
Luong discloses associating an object within a visual content item of the plurality of visual content items with a keyword (Luong, paragraphs 16 and 35, discloses images may be tagged/labeled); 
receiving a command to track the object (Luong, paragraph 45), wherein the command contains the keyword (Luong, paragraphs 16 and 45, discloses user may specify one or more permissions or settings for enabling the autofocus platform to retrieve object images, names and other information regarding friends they interact with via the social networking service…); 
comparing the keyword with each keyword corresponding to each of the two or more objects (Luong, paragraph 45); and 
determining, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track (Luong, paragraphs 35-36 and 45, discloses comparing tags/label with the objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim teachings by generating tags/labels for each image, as taught by Luong.
The motivation would be to provide an improved camera to prioritize the targeting of specific objects (paragraph 13), as taught by Luong.

As per claim 16, please see the analysis of claim 6.

As per claim 17, please see the analysis of claim 7.

As per claim 18, please see the analysis of claim 8.

As per claim 19, please see the analysis of claim 9.

As per claim 20, please see the analysis of claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633